MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                             Jul 12 2016, 9:08 am
this Memorandum Decision shall not be
                                                                       CLERK
regarded as precedent or cited before any                          Indiana Supreme Court
                                                                      Court of Appeals
court except for the purpose of establishing                            and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael B. Troemel                                       Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General

                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Roy Chaoran Sun,                                         July 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A02-1512-CR-2180
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-1304-FC-18



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1512-CR-2180 | July 12, 2016       Page 1 of 4
                                          Case Summary
[1]   Roy Chaoran Sun appeals the trial court’s denial of his petition to convert his

      felony convictions to misdemeanors. Because Sun’s plea agreement provides

      that he can only seek conversion after he completes his sentence and he had not

      yet completed his sentence when he filed his petition, we affirm the trial court.



                            Facts and Procedural History
[2]   While an engineering student at Purdue University, Sun stole his professors’

      computer passwords and changed his grades in several courses. Sun’s actions

      were discovered after he graduated from Purdue with a bachelor’s degree in

      electrical engineering, at which point Purdue rescinded his degree. The State

      charged Sun with eighteen felonies in connection with his grade-changing

      scheme.

[3]   In December 2013, Sun and the State entered into a plea agreement in which

      Sun agreed to plead guilty to three counts—Class D felony conspiracy to

      commit computer tampering and two counts of Class D felony computer

      tampering—and the State agreed to dismiss the remaining fifteen counts.

      Appellant’s App. p. 53. Sentencing was left to the discretion of the trial court.

      In addition, Sun “reserve[d] the right to petition for misdemeanor treatment

      upon successful completion of his sentence, including any terms of probation,

      and payment of all costs and fees.” Id.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1512-CR-2180 | July 12, 2016   Page 2 of 4
[4]   In February 2014, the trial court accepted the plea agreement and sentenced

      Sun to an aggregate term of four years, with ninety days executed in the

      Tippecanoe County Jail and the remainder suspended to supervised probation.

      A year later, while Sun was still on probation, he filed a “Petition for Sentence

      Modification as to Misdemeanor Treatment” in which he asked the trial court

      to reduce his felony convictions to misdemeanors. Id. at 67; see also Tr. p. 163.

      The State objected because Sun had not yet completed his sentence.

      Appellant’s App. p. 68. Following a hearing, the trial court denied Sun’s

      petition as follows:

              The [Plea] Agreement allows for Misdemeanor treatment upon
              successful completion of Defendant’s sentence, including any
              terms of probation and payment of all costs and fees. The Court
              finds that the conditions for Misdemeanor treatment have not yet
              been met for the reason that the Defendant has not successfully
              completed the term of his original sentence, including all terms of
              probation.


      Id. at 71. Sun filed a motion to correct error, which the court also denied.


[5]   Sun now appeals.



                                 Discussion and Decision
[6]   Sun contends that the trial court erred in denying his petition to convert his

      felony convictions to misdemeanors. Indiana Code section 35-38-1-1.5 governs

      conversion of Class D felonies to Class A misdemeanors. When Sun

      committed his crimes, this section provided that a trial court could enter

      Court of Appeals of Indiana | Memorandum Decision 79A02-1512-CR-2180 | July 12, 2016   Page 3 of 4
      judgment of conviction as a Class D felony with the express provision that the

      conviction would be converted to a conviction as a Class A misdemeanor if the

      person fulfilled certain conditions and the prosecutor consented. Ind. Code

      Ann. § 35-38-1-1.5 (West 2012); State v. Brunner, 947 N.E.2d 411, 417 (Ind.

      2011), reh’g denied; see also Ind. Code Ann. § 35-50-2-7(b) (West 2012) (providing

      that trials courts can reduce Class D felonies to Class A misdemeanors when

      delivering the sentence). Sun acknowledges that his plea agreement provides

      that he can only seek misdemeanor treatment upon successful completion of his

      sentence and that he was still on probation when he filed his petition.

      Nevertheless, Sun argues that he did not file his petition pursuant to Section 35-

      38-1-1.5; rather, he filed it pursuant to Indiana Code section 35-38-1-17, which

      governs the reduction or suspension of sentences. However, Section 35-38-1-17

      only allows a court to reduce or suspend a sentence; it does not allow a court to

      convert a conviction from a felony to a misdemeanor. See Fields v. State, 972

      N.E.2d 974, 976 (Ind. Ct. App. 2012), trans. denied. Because Section 35-38-1-17

      does not allow the relief that Sun seeks, he is restricted to converting his felony

      convictions to misdemeanors pursuant to Section 35-38-1-1.5 and his plea

      agreement. And because the plea agreement provides that Sun cannot seek

      such relief until after he successfully completes his sentence, the trial court

      properly denied Sun’s petition to convert his felony convictions to

      misdemeanors because he was still on probation when he filed it.

[7]   Affirmed.


      Barnes, J., and Mathias, J., concur.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1512-CR-2180 | July 12, 2016   Page 4 of 4